260 F.2d 358
Joseph P. SCHMIT, Petitioner,v.SECURITIES & EXCHANGE COMMISSION, Respondent, Great NorthernInvestments, Inc., Intervenor.
No. 16072.
United States Court of Appeals Eighth Circuit.
Oct. 27, 1958.

Schermer & Gensler, Minneapolis, Minn., for petitioner.
Thomas G. Meeker, Gen. Counsel, David Ferber, Asst. Gen. Counsel, and Sidney D. Goldberg, Sp. Counsel, Securities & Exchange Commission, Washington, D.C., for respondent.
John W. Windhorst, Minneapolis, Minn., George M. Schlosser and John P. Ryan, Jr., Chicago, Ill., for intervenor.
PER CURIAM.


1
Petition to review order of Securities & Exchange Commission dismissed with prejudice, on motion of petitioner.